Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 7, 2022

                                         No. 04-21-00554-CV

                          COMPLEX REHAB TECHNOLOGIES, LLC,
                                      Appellant

                                                  v.

                                           Tomas MOLINA,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020CI23933
                          Honorable Cynthia Marie Chapa, Judge Presiding


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.




                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2022.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court